DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Response to Amendment
Claims 9 and 14-15 have been cancelled; and claims 1-8, 10-13 and 16-17 are currently pending.  

                                                   Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                   Information Disclosure Statement
	The information disclosure statements filed on 03/10/2021 has been acknowledged and a signed copy of the PTO-1449 is attached herein.	



                                 Allowable Subject Matter

    
 Claims 1, 10, 16 and 17 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 
	Pleases see applicant’s remarks filed on 02/09/2021, page 8.

   
Claims 2-8, and 11-13are also allowed as being dependent of the allowed independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 57127219071907.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893